PER CURIAM.
Upon consideration of the appellant’s responses to the Court’s orders of August 23, 2011, and October 17, 2011, the Court has determined that the Order Denying Cross-Plaintiffs Brian T. Salle and Karen M. Salle’s Cross-Claims as to Damages, is not a final order because it' fails to conclude the judicial labor with respect to the appellants’ cross-claims. Accordingly, the appeal is dismissed as premature. The Court declines to stay the appeal as requested by the appellants in their response to the October 17, 2011, order. See Demont v. Demont, 24 So.3d 699 (Fla. 1st DCA 2009).
WOLF, HAWKES, and ROBERTS, JJ., concur.